18 N.Y.3d 936 (2012)
967 N.E.2d 685
944 N.Y.S.2d 461
2012 NY Slip Op 67996
In the Matter of HAILEY ZZ., a Child Alleged to be Permanently Neglected.
TOMPKINS COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
RICKY ZZ., Appellant.
Motion No: 2012-306.
Court of Appeals of New York.
Submitted March 19, 2012.
Decided March 22, 2012.
Motion by Saratoga County Department of Social Services et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.